DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered.
 
Allowable Subject Matter
Claims 1-6 and 8-21 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art cited and newly cited prior art fail to render obvious tracking, by the extended reality presentation system, the augmentable object as the augmentable object moves in the field of view based on movement of the augmentable object or a combination of the movement of the augmentable object and movement of the point of view; presenting within the field of view, by the extended reality presentation system in response to the determining that the depiction of the augmentable object takes up the first portion of the field of view and based on the tracking, a first form of an overlay object that is graphically associated with the augmentable object by being displayed adjacent to the augmentable object as the augmentable object moves in the field of view; determining, by the extended reality presentation system during the presenting of the first form of the overlay object within the field of view and based on the tracking, that the depiction of the augmentable object has come to take up, as a result of the movement of the augmentable object or the combination of the movement of the augmentable object and the movement of the point of view, a second portion of the field of view, the second portion representing a second apparent proximity of the augmentable object to the user, the second apparent proximity distinct from the first apparent proximity; and replacing within the field of view, by the extended reality presentation system in response to the determining that the depiction of the augmentable object has come to take up the second portion of the field of view and based on the tracking, the first form of the overlay object with a second form of the overlay object that is distinct from the first form at least by being graphically associated with the augmentable object by being overlaid onto the augmentable object as the augmentable object moves in the field of view.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD-JOHNSON/Primary Examiner, Art Unit 2616